Interim. Decision #1473

or Hnozgolou

MASTER

. In Deportation Proceedings
A 8196259
-

Deckled by Board December 26, 1961 and March 6, 1962
(1) Action on the motion for termination of the proceedings to enable -respondent to apply Yor naturalization will be held in abeyaneo pending a preliminary determination by the Service of eligibility for naturalization.
(2) Since respondent has been found eligible for naturalization under section
829, Immigration and Nationality Act, except for the bar contained in section
318 of the 41.et, the outstanding order and 'warrant of deportation are withdrawn and the deportation proceedings terminated fox the limited and sole
purpose of permitting him to proceed with the dual hearing on his petition
for naturalization.
' CHANGE:
Warrant: Act of 1924—No immigrant visa.
'BEFORE THE BOARD

This case comes forward. pursuant to counsel's motion submitted at
the New York office of the Service on November 9, 1961, requesting
the withdrawal of the 'outstanding order and warrant of deportation
and further requesting -that the pioceeditigs be reopened. to permit
the respondent an opportunity to petition' for naturalization pursuant to the provisions of section 329 of the Immigration and Nationality Act, as amended. Counsel asserted that a petition for naturalization was filed with the District Director at New York, New
York but action thereon was deferred. inasmuch as section 318 of
the Act bars naturalization if there is outstanding a final finding
of deportability in a deportation. proceeding.
The respondent, a 30-year-old male, native and, citizen of Yugoslavia, has resided. continuously in the United States since last entering at New York, New York on or about September 1, 1950 as
a nonimmigrant crewman, it which time it his intention to seek
employment and remain permanently in this country. "Upon conclusion of the deportation hearing held at New York, New York on
Noveinber 1, 1951, the hearing officer found the respondent subject
193

Interim Decision #1473
to deportation on the charge designated above and directed that he
be deported from the United States pursuant to law on the charge
stated in the warrant of arrest. The Assistant Commissioner, Adjudications Division, in a decision dated April 2, 1952 granted the
respondent permission to depart voluntarily from the United States,
in lieu of deportation and directed that if he failed to depart when
and as required he be deported pursuant to law on the charge stated
in the warrant of arrest.
Counsel in support of his motion submitted a self-explanatory
affidavit subscribed and sworn to by the respondent and a photostatic
copy of a certificate showing that he was separated from the armed
forces of the United States on July 16, 1954 and was honorably dis-

charged therefrom on July 1, 1960.
The Service representative on motion asserted that counsel's motion is premature inasmuch as the respondent's petition for naturalization is now being considered and processed by the New York office
of the Service for the purpose of determining whether or not the
Service is disposed to recommend to the court that the petition be
granted. Counsel and the Service representative in oral argument
admitted they had no objection to having action on the instant motion held in abeyance pending the outcome of the interlocutory proceedings by the New York, New York office of the Service on the
'respondent's petition for naturalization under section 329 of the
' Immigration and Nationality Act. Accordingly, the following order
will be entered.
ORDER: It is ordered that action on the motion be held in abeyance pending the outcome of the preliminary, proceedings on the
alien's petition for naturalization under section 329 of the Immigration and Nationality Act.
BEFORE THE BOARD

This case comes forward pursuant to the respondent's motion requesting the withdrawal of the outstanding order and warrant of
deportation and further requesting that the proceedings be reopened
to permit the respondent an opportunity to petition for naturalization pursuant 'to the provisions of section 329 of the Immigration
and Nationality Act, as amended. The respondent, a 32-year-old
male, native and citizen of•Yugoslavia, has had continuous residence
in the United States since his last admission at New York, New
York on or about September 1, 1950 as a nonimmigrant crewman.
Deportability has been established under the Immigration Act of
1924, as amended, no immigrant visa.

194

Interim Decision #1473
According to information available in the file the respondent
filed a petition for naturalization and has been found. eligible therefor under the provisions of section 329 of the Immigration and
Nationality Act. When this case was last before this Board on
December 26, 1961,•we directed that action on the motion be held in
abeyance pending the outcome of the preliminary proceedings on
the alien's petition for naturalization under section 329 of the Immigration and Nationality Act. According to information available
in the file the Service has found the respondent eligible for naturalization under the provisions of section 329 of the Immigration and
Nationality Act. Tho Service has indicated that they will make a
favorable recommendation to the court if this Board terminates the
deportation proceedings.
After carefully 'considering all the evidence of record, it is our
considered. opinion that the respondent should be afforded an opportunity to prosecute his petition for naturalization pending in the
United States District Court, Eastern District, Brooklyn, New York.
In the event the respondent's petition for naturalization is denied,
the existing record will constitute a record for deportation. purposes.
ORDER: It is ordered that the motion be granted.
It is further ordered that the outstanding order and warrant of
deportation be withdrawn and the deportation proceeding terminated for the limited and sole purpose of permitting the alien to
proceed with the final hearing on his petition for naturalization
under section 329 of the Immigration and Nationality Act, presently pending in the United States District Court, Eastern District,
Brooklyn, New York.
It is further orderi3d in the event the alien's naturalization is denied, the order and warrant of deportation be reinstated and executed.

195

